Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a continuation-in-part of U.S. Application No. 16/257,738, filed January 25, 2019; which claims benefit under 35 USC § 119(e) of provisional application US Serial No. 62/621,685, filed January 25, 2018 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 09/09/2020 is acknowledged.  Claims 1-20 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 09/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Objections 
Claims 17 and 19 are objected to for the following informalities:
Claims 17 and 19 are objected to as being dependent to a rejected claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of U.S. Patent No. 10799576.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope and species with one another.
The claims of the present invention are directed to a recombinant, live, attenuated virus of the Pneumoviridae family comprising: a baculovirus GP64 envelope glycoprotein or variant or fragment thereof, wherein the baculovirus G64 envelope glycoprotein or variant or fragment thereof is capable of mediating entry of the recombinant virus into a mammalian cell; and a polynucleotide encoding a respiratory syncytial virus (RSV) F protein variant or fragment thereof, wherein the RSV F protein variant 
The patented claims are directed to
1. A recombinant, live, attenuated virus of the Pneumoviridae family comprising: a baculovirus GP64 envelope glycoprotein or variant or fragment thereof, wherein the baculovirus G64 envelope glycoprotein or variant or fragment thereof is capable of mediating entry of the recombinant virus into a mammalian cell; and a polynucleotide encoding a respiratory syncytial virus (RSV) F protein variant or fragment thereof, wherein the RSV F protein variant or fragment thereof comprises at least one of the amino acid substitutions S155C, S190F, V207L, and S290C when compared to the native RSV F protein sequence of SEQ ID NO:1, wherein the at least one amino acid substitution stabilizes the RSV F protein variant or fragment thereof in a pre-fusion conformation.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses a genetic construct of instant claim 1, comprising a native RSV F protein sequence of SEQ ID NO:1.  The patented sequence comprises a species of SEQ ID NO:1, whereas, the instant invention comprises a broad genus of a RSV F protein.  Thus, the claims are coextensive in scope and species with one another.
2. The recombinant, live, attenuated virus of claim 1, further defined as a recombinant respiratory syncytial virus.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses a genetic construct of instant claim 2, wherein the virus is further defined as a recombinant respiratory syncytial virus (patent claim 3).
3. The recombinant, live, attenuated virus of claim 1, wherein the recombinant, live, attenuated virus maintains infective stability when stored at above 0°C for at least 3.5 days.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses the recombinant, live, attenuated virus maintains infective stability when stored at above O0°C for at least 3.5 days (patent claim 4).


There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses The recombinant, live, attenuated virus, wherein: (a) the baculovirus GP64 envelope glycoprotein or variant or fragment thereof comprises an ectodomain of the baculovirus GP64 envelope glycoprotein; (b) the baculovirus GP64 envelope glycoprotein or variant or fragment thereof comprises an ectodomain and a transmembrane domain of the baculovirus GP64 envelope glycoprotein; (c) the baculovirus GP64 envelope glycoprotein or variant or fragment thereof comprises a heterologous cytoplasmic tail; and/or (d) the baculovirus GP64 envelope glycoprotein or variant or fragment thereof comprises an amino acid sequence represented by SEQID NO:15 (patent claim 13).
5. The recombinant, live, attenuated virus of claim 1, further defined as an enveloped recombinant, live, attenuated virus. 
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses the recombinant, live, further defined as an enveloped recombinant, live, attenuated virus (patent claim 5).
6. The recombinant, live, attenuated virus of claim 1, wherein the virus is capable of infecting a cell ina mammal but cannot transmit from said cell to another cell in the mammal.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses the virus is capable of infecting a cell ina mammal but cannot transmit from said cell to another cell in the mammal (patent claim 6).


There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses wherein: (a) the RSV F protein variant or fragment thereof is absent at least a portion of a cytoplasmic tail of the native RSV F protein; (b) the RSV F protein variant or fragment thereof is absent at least a portion of a transmembrane domain and at least a portion of a cytoplasmic tail of the native RSV F protein; (c) the RSV F protein variant or fragment thereof further comprises at least one of an epitope tag and a detectable marker; and/or (d) the RSV F protein variant or fragment thereof comprises an amino acid sequence represented by at least one of SEQ ID NOS:2-4 (patent claim 14).
8. The recombinant, live, attenuated virus of claim 1, wherein the polynucleotide encoding the RSV F protein variant or fragment thereof has been codon-optimized: 
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses the polynucleotide encoding the RSV F protein variant or fragment thereof has been codon-optimized (patent claim 7).
9. The recombinant, live, attenuated virus of claim 1, wherein the polynucleotide encoding the RSV F protein variant or fragment thereof comprises at least one of SEQ ID NOS:5- 10.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses the polynucleotide encoding the RSV F protein variant or fragment thereof comprises at least one of SEQ ID NOS:5- 10 (patent claim 8).
10. The recombinant, live, attenuated virus of claim 1, further comprising an RSV F protein variant or fragment thereof that comprises at least one amino acid substitution compared to a native RSV 
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses the at least one amino acid substitution stabilizes the RSV F protein variant or fragment thereof in a pre-fusion conformation (patent claim 1).
11. The recombinant, live, attenuated virus of claim 1, wherein the baculovirus GP64 envelope glycoprotein or variant or fragment thereof is not encoded by the viral genome but rather is obtained from a cell line from which the virus is produced. 
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses the baculovirus GP64 envelope glycoprotein or variant or fragment thereof is not encoded by the viral genome but rather is obtained from a cell line from which the virus is produced (patent claim 9).
12. The recombinant, live, attenuated virus of claim 1, wherein the baculovirus GP64 envelope glycoprotein or variant or fragment thereof is encoded by the viral genome.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses the baculovirus GP64 envelope glycoprotein or variant or fragment thereof is encoded by the viral genome (patent claim 10).
13. The recombinant, live, attenuated virus of claim 1, further encoding at least one of RSV NS1 protein or a variant or fragment thereof; N protein or a variant or fragment thereof; P protein or a variant or fragment thereof; M protein or a variant or fragment thereof; SH protein or a variant or fragment thereof; G protein or a variant or fragment thereof; M-2 protein or a variant or fragment thereof; L protein or a variant or fragment thereof; or any combination thereof.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses further encoding at least one of RSV NS1 protein or a variant or fragment thereof; N protein or a variant or fragment thereof; P protein or a variant or fragment thereof; M protein or a variant or fragment thereof; SH protein or a variant or fragment thereof; G protein or a variant or fragment thereof; M-2 protein or a variant or fragment thereof; L protein or a variant or fragment thereof; or any combination thereof (patent claim 11).

There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses further defined as: lacking expression of at least one virulence factor encoded by the wild type virus; and/or lacking expression of secreted G protein (Gmem) (patent claim 12).
15. An isolated immunogenic composition, comprising: the recombinant, live, attenuated virus of claim 1.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses An isolated immunogenic composition, comprising: the recombinant, live, attenuated virus of claim 1 (patent claim 15).
16. A pharmaceutical composition, comprising: a therapeutically effective amount of a recombinant, live, attenuated virus of the Pneumoviridae family comprising: a baculovirus GP64 envelope glycoprotein or variant or fragment thereof, wherein the baculovirus G64 envelope glycoprotein or variant or fragment thereof is capable of mediating entry of the recombinant virus into a mammalian cell; and a polynucleotide encoding a respiratory syncytial virus (RSV) F protein variant or fragment thereof, wherein the RSV F protein variant or fragment thereof comprises at least one amino acid substitution compared to a native RSV F protein, wherein the at least one amino acid substitution stabilizes the RSV F protein variant or fragment thereof in a pre-fusion conformation.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses a pharmaceutical composition, comprising: a therapeutically effective amount of a recombinant, live, attenuated virus of the Pneumoviridae family comprising: a baculovirus GP64 envelope glycoprotein or variant or fragment thereof of instant claim 16 (patent claim 16).  The patented sequence comprises a species of SEQ ID NO:1, whereas, the instant invention comprises a broad genus of a RSV F protein.  Thus, the claims are coextensive in scope and species with one another.

There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses a method of producing the recombinant, live, attenuated virus of claim 1 (patent claim 17).  The patented sequence comprises a species of SEQ ID NO:1, whereas, the instant invention comprises a broad genus of a RSV F protein.  Thus, the claims are coextensive in scope and species with one another.
20.  A method of eliciting an immune response in a mammal, comprising the step of: introducing into the mammal the pharmaceutical composition of claim 16.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10799576 discloses a method of eliciting an immune response in a mammal, comprising the step of: introducing into the mammal the pharmaceutical composition of claim 16 (patent claim 18).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648